Citation Nr: 0927989	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, 
other than as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1972.  The record also indicates that he served in the 
National Guard from approximately 1980 to 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A video conference hearing was held in May 2007, with the 
Veteran sitting at the Wichita RO, and Michelle L. Kane, a 
Veterans Law Judge (VLJ), sitting in Washington, DC.  The VLJ 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board observes that although the Veteran is claiming 
entitlement to service connection for PTSD, he has been 
diagnosed with a chronic anxiety disorder and a panic 
disorder.  However, the RO did not consider any alternative 
diagnoses in processing the Veteran's PTSD claim.  See 
Clemons v. Shinseki, No. 07-0558 (Feb. 17, 2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Therefore, the Veteran's 
claim for an acquired psychiatric disorder, to include a 
chronic anxiety disorder and a panic disorder, is REFERRED to 
the RO for appropriate action.

The issue of entitlement to service connection for 
hypertension and a skin disorder, other than due to herbicide 
exposure, are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.

3.  The Veteran has not been shown to have a skin disorder 
that is causally or etiologically related to herbicide 
exposure during active service. 


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  A skin disorder may not be presumed to have been incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in August 2004 and October 2004.  The 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice letters did not address 
either the relevant rating criteria or effective date 
provisions was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
service personnel records, VA treatment records and private 
treatment records pertinent to the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claims. The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed in this 
case.  With regard to the Veteran's PTSD claim, the Veteran 
has not been diagnosed with PTSD.  In addition, there is no 
competent evidence of record verifying any of the Veteran's 
claimed stressors, and as such a VA examination would not 
assist the Veteran in substantiating his claim.  See 38 
C.F.R. § 3.304(f) (2008) (service connection for PTSD 
requires, inter alia, a link, established by medical 
evidence, between current symptoms and a [verified] in-
service stressor).  Accordingly, no examination is necessary 
with regard to the Veteran's PTSD claim.

Turning to the Veteran's skin disorder claim, the Board also 
finds that an examination is not necessary.  Although the 
Veteran was treated in March 1972 for itching between his 
toes during the heat, the Veteran did not seek any further 
treatment for a skin disorder until many years after his 
separation from service.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, as is explained more fully 
below, there is no indication of a causal connection between 
this diagnosis and the Veteran's service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  In 
fact, in a November 2004 statement, the Veteran reported that 
his skin disorder began in 1980, approximately 8 years after 
his separation from service.  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1) (2008).

Where VA determines that the Veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  The 
Veteran's service treatment records are negative for any 
complaints or treatment for PTSD.  See 38 C.F.R. § 3.303(d) 
(2008).  The Veteran does not claim that he was diagnosed 
with or received treatment for PTSD during active military 
service.

In this case, service connection is not warranted because the 
Veteran's alleged stressors have not been verified.  The 
Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was as a mechanic maintenance helper.  
Furthermore, a review of the Veteran's personnel file does 
not contain any evidence of combat participation nor combat 
medals received.  Therefore, the Veteran's lay testimony 
alone is insufficient to establish the occurrence of his 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(1) 
(2008).

The Veteran has claimed several stressful incidents during 
service.  In an August 2004 statement, the Veteran stated 
that he worked all night in an 80 foot tower, with sounds and 
weapons constantly going off.  He also stated that lightening 
struck his workplace knocking him out for about 30 minutes.  
He further stated that always watching for the enemy and not 
knowing what day it was was also stressful.  He stated that 
these events happened in approximately February 1972 at Long 
Binh.  In a May 2005 statement, the Veteran cited further 
stressors to include leaving his rural home for the fist time 
in his life to go into the service and going to Vietnam.  In 
addition, he stated that on his first night in Vietnam, a 
soldier shot another soldier.  He continued that he had to 
save a friend from the undertow at the beach in Vietnam, and 
also stated that he was shot at while trying to visit the 
Chaplain in Saigon.  In a May 2006 statement and at his May 
2007 personal hearing, the Veteran testified that during a 
card game one soldier shot another in the knee.  He testified 
that this happened in March of 1972.

As noted above, because the Veteran did not participate in 
combat with the enemy, the record must contain service 
records or other independent credible evidence to corroborate 
his testimony as to the alleged stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  However, in this case, 
there is no independent credible evidence to corroborate the 
Veteran's testimony as to his claimed stressors.  In fact, in 
May 2006, the RO issued a formal finding based on a lack of 
information required to corroborate the Veteran's stressors.  
In this regard, the RO stated that they had determined that 
the information required to corroborate the stressful 
incidents described by the Veteran insufficient to send to 
the U.S. Army Joint Services Records Research Center (JSRRC), 
and insufficient to allow for meaningful research of National 
Archives and Records Administration (NARA) records.  The RO 
continued that all procedures to obtain this information from 
the Veteran had been followed.  There was evidence of written 
and telephonic efforts to obtain this information in the 
claims file.  All efforts to obtain the information needed 
had been exhausted, and the RO determined that any further 
attempts would be futile.  Specifically, the RO noted that 
they sent the Veteran a letter in August 2004 requesting a 
stressor statement.  Later that same month, a stressor 
statement was received from the Veteran, which contained 
anecdotal statements and insufficient detail to attempt 
verification.  The Veteran's personnel records were received 
in September 2004, which did not verify any of the Veteran's 
claimed stressors.  A subsequent stressor statement was 
received in May 2005, which also contained anecdotal 
statements and insufficient detail to attempt verification.  
A letter dated in April 2006 requested that the Veteran 
complete VA Form 21-0781, which the Veteran completed and 
returned to the RO in May 2006.  However, there was still 
insufficient detail to request a search.  

Therefore, because there is no corroborating evidence of 
record to verify the Veteran's claimed stressors, the Board 
finds that service connection for PTSD cannot be granted.  
38 C.F.R. § 3.304(f).  Indeed, the Board agrees with the RO 
that the information provided by the Veteran is anecdotal in 
nature, and as such, there is insufficient information to 
verify any of the Veteran's claimed stressors with the JSRRC. 

Furthermore, the Veteran has not been diagnosed with PTSD at 
any point during the appeal period.  Although his post-
service treatment records do show that he has been diagnosed 
with a chronic anxiety disorder and panic disorder, his post-
service medical records are negative for a diagnosis of PTSD.  
In this regard, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary); cf. McClain v. Nicholson, 21 Vet. App. 
319 (2007) (noting that the requirement of a current 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim post-service treatment 
records do note that the Veteran has been diagnosed with a 
chronic anxiety disorder and panic disorder.).  Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  Because the medical evidence 
does not establish that the Veteran has a current diagnosis 
in this case, the Board finds that the Veteran is not 
entitled to service connection for PTSD.

Although the Veteran may sincerely believe that he has PTSD 
due to his claimed stressors during active service, the 
Veteran, as a lay person, is not competent to testify that 
his claimed PTSD was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Veteran's claim for service connection for PTSD 
cannot be granted because his claimed in-service stressors 
have not been verified by any corroborating evidence.  
Furthermore, the Veteran has not been diagnosed with PTSD.  
Absent a verified in-service stressor, a current diagnosis of 
PTSD and a medical nexus between such a verified in-service 
stressor and the current diagnosis of PTSD, service 
connection for PTSD must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

II.  Skin Disorder

In this case, the Veteran is claiming entitlement to service 
connection for a skin disorder due to herbicide exposure, 
pursuant to 38 C.F.R. § 3.309(e). 

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

As was noted above, in this case, the Veteran is claiming a 
skin disorder as a result of herbicide exposure during 
service.  Specifically, in a November 2004 statement, he 
contends that he noticed a lesion on his neck in late 1980, 
that he told his doctor, but that the doctor did not do 
anything.  He continued that he later noticed more lesions on 
his stomach and arms.  The Veteran's VAMC outpatient 
treatment records note that in April 2004, the Veteran had a 
lesion removed, and he was diagnosed with actinic keratosis.

The Veteran's DD 214 indicates that he served in the Republic 
of Vietnam between September 1971 and March 1972.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal with 60 device.  As such, the Veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  However, the 
Veteran does not have a disability that is shown to be 
associated with Agent Orange exposure because the medical 
evidence of record does not establish a diagnosis of 
chloracne or porphyria cutanea tarda, the only skin 
conditions for which a presumption based on herbicide 
exposure is warranted under § 3.309(e).  

Therefore, the Board finds that the Veteran is not entitled 
to service connection on the presumptive basis of herbicide 
exposure.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for presumptive service connection for a skin disorder.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a skin disorder, to include as due to 
herbicide exposure, is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, is denied.

REMAND

Reason for Remand: To obtain the Veteran's National Guard 
Unit records and verify any periods of active duty for 
training or inactive duty for training.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for hypertension and a skin disorder, other than 
due to herbicide exposure.  The Board notes that the term 
hypertension refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
909 (31st ed. 2007).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2008).

In reviewing the evidence of record, it appears that the 
Veteran was first diagnosed with hypertension in 1988.  In 
this regard, a May 1988 private treatment record notes that 
the Veteran's blood pressure was consistently staying up, and 
that the Veteran required treatment for this.  The private 
physician continued that the Veteran had off and on 
elevations of systolic and diastolic pressure consistently.  
Furthermore, on a January 1990 National Guard examination, 
the Veteran stated on his report of medical history that his 
private physician had placed him on medication for his high 
blood pressure, starting in the summer of 1988.  

Similarly, with regard to the Veteran's skin disorder, he was 
treated for urticaria in 1987 and for hives in 1990.  Thus, 
the evidence of record reflects that the Veteran was treated 
for a skin disorder during the period in which he served in 
the National Guard.

As was noted in the introduction, at the time the Veteran was 
diagnosed with hypertension, urticana and hives, he was 
serving in the National Guard.  In this regard, the Board 
notes that the term "active military, naval, or air 
service" is defined to include, inter alia, "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); see also 38 C.F.R. § 3.6(a).  The term "active duty 
for training" includes, inter alia, certain full time duty 
in the Army National Guard.  38 U.S.C.A. § 101(22); see also 
38 C.F.R. § 3.6(c)(3).

A determination of whether a period of service qualifies as 
active duty for training or inactive duty for training is of 
significance because for periods of inactive duty for 
training, service connection may be granted for disability 
resulting only from injuries incurred or aggravated during 
such periods, not disability resulting from diseases.  38 
U.S.C.A. § 101(23), (24); see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").

Here, to warrant service connection for hypertension or a 
skin disorder, the Veteran must show that he became disabled, 
i.e., that he was diagnosed with hypertension or a skin 
disorder, during a period of active duty for training.  
Because hypertension and skin disorders are classified as a 
disease rather than an injury, he cannot be service connected 
for hypertension or a skin disorder if it was incurred during 
a period of inactive duty training.

In this case, the record on appeal does not provide enough 
evidence upon which to determine whether hypertension or a 
skin disorder manifested during a period of active duty for 
training.  The record does not contain any of the Veteran's 
service personnel records from his National Guard duty, 
indicating when he served on active duty for training or 
inactive duty for training.  As set forth above, this 
determination must be made in order to decide the Veteran's 
hypertension and skin disorder, other than due to herbicide 
exposure, claims.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request verification 
of the dates the Veteran served in the 
National Guard, to include the dates for 
each period of active duty for training 
and inactive duty for training.  In this 
regard, the RO should request the 
Veteran's service personnel records for 
his National Guard service from the NPRC.  
If the records are unavailable from NPRC, 
the RO should contact the service 
department and the Veteran for any copies 
he has in his possession.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


